Case 3:17-cv-01852-MAS-TJB Document 128 Filed 04/20/20 Page 1 of 3 PageID: 1737
                                                                                       THREE GATEWAY CENTER
                                                                                       100 Mulberry Street, 15th Floor
                                                                                       Newark, NJ 07102
                                                                                       T: 973.757.1100
                                                                                       F: 973.757.1090
                                                                                       WALSH.LAW

 Joel A. Pisano
 Direct Dial: (973) 757-1035
 jpisano@walsh.law

                                                   April 17, 2020

 VIA ECF
 Honorable Tonianne J. Bongiovanni, U.S.M.J.
 United States District Court for the District of New Jersey
 Clarkson S. Fisher Federal Building & U.S. Courthouse
 402 East State Street
 Trenton, New Jersey 08608

          Re:      NewMarket v. VetPharm, Civil Action No. 3:17-cv-01852-MAS-TJB

 Dear Judge Bongiovanni:

         We represent NewMarket Pharmaceuticals LLC (“NewMarket”) in the above-referenced
 matter. We write to update the Court on the status of the recent arbitration between the parties per
 the Court’s text order of March 13, 2020. As NewMarket reported previously on March 9, 2020,
 the arbitrator refused to award VetPharm $1.2 million dollars that VetPharm claimed was owed
 for “data point” charges and instead awarded VetPharm the nominal amount of $345.70. In the
 three years it took VetPharm to secure this nominal award, NewMarket’s new animal drug
 application has been at a standstill and NewMarket’s patentable market exclusivity has been
 truncated by the same time period.

         Since our last update, NewMarket has paid VetPharm the $345.70 and VetPharm has
 purported to have turned over all the clinical trial study materials. However, as discussed below,
 there appears to be material deficiencies in what NewMarket has received and the information has
 not been turned over “unconditionally” as ordered by the arbitrator.




 The Raw Data Received Cannot Be Meaningfully Reviewed Without Prelude’s Software

        VetPharm provided remote versions of the databases which do not have the same
 functionality as the full version, which is currently in the possession of third party Prelude
 Dynamics (“Prelude”). 1 According to NewMarket’s former head of research and development
 Dr. David Rock, an effective review of the data cannot be completed on the remote version or the
 incomplete hard copy paper version provided by VetPharm. NewMarket reached out to Prelude

 1
   Prelude is a party to this action and the electronic data capture company that VetPharm retained to host the data
 related to the clinical trial studies.
Case 3:17-cv-01852-MAS-TJB Document 128 Filed 04/20/20 Page 2 of 3 PageID: 1738
 Honorable Tonianne J. Bongiovanni, U.S.M.J.
 April 17, 2020
 Page 2

 to inquire about obtaining full access in compliance with the arbitrator’s order so that NewMarket
 can perform a meaningful review. Prelude has indicated that it will cost at least               to
 reactivate the databases and provide NewMarket full access and likely much more during the
 duration of market approval. Since the arbitrator’s awards granted NewMarket unconditional
 access to the databases, NewMarket will request, at the appropriate time and in the proper manner,
 a refund for any costs associated with obtaining full access to the databases from Prelude. Any
 costs and delay associated with NewMarket obtaining full access to the databases to perform a
 substantive and meaningful review equate to VetPharm imposing improper preconditions on
 NewMarket’s review.

 The Hard-Copy Documents Appear Incomplete

         VetPharm appears to have failed to provide all of the information necessary for NewMarket
 to perform a comprehensive substantive review of the hard-copy data. For example, VetPharm
 failed to provide NewMarket with the key for identifying which horse was dosed with a placebo
 and which horse was dosed with the investigational drug, an essential piece of information to un-
 blinding the study data. Therefore, NewMarket’s analysis is inherently limited and any
 conclusions drawn from the data are preliminary at best.

         Further, VetPharm has not provided NewMarket with information and data that is in the
 custody and control of VetPharm’s subcontractors and vendors used during the course of the
 studies. Only VetPharm can provide this information (or cause it to be provided) as these parties’
 obligations flow directly through VetPharm. Instead of providing this information in the first
 instance, VetPharm is now frustrating NewMarket’s attempts to obtain this information by not
 agreeing to sign a simple acknowledgement of NewMarket’s entitlement to the information.
 VetPharm has taken the unreasonable position that any such “request must come from and through
 VetPharm” on a case-by-case basis. VetPharm continues to choose the path of most resistance by
 insisting on an inefficient and cumbersome process for requesting information from these vendors
 and subcontractors. For Your Honor’s convenience, NewMarket is attaching hereto the
 correspondence on this issue and NewMarket’s proposed acknowledgement form.

 VetPharm Appears to Have Misrepresented the Efficacy of the New Animal Drug

         So far, this preliminary review without the benefit of Prelude’s system has revealed that
 the efficacy of the drug might not be the same as what was reported to NewMarket by VetPharm
 during the course of the studies. In an effort to obtain payment after completion of the study
 VetPharm CEO Denni Day represented that the efficacy of the investigational drug was 86%.


        NewMarket reserves all of its rights as it continues to review the databases, including in
 the event the CSM key is provided to NewMarket, in the event information from subcontractors is
 made available to NewMarket, and when NewMarket gains access to the full databases hosted by
 Prelude Dynamics. As NewMarket is continuing to review the databases and is waiting for
 VetPharm to fully comply with the terms of the Arbitrator’s Order, NewMarket respectfully
 requests that it be permitted to submit a status update to the Court in thirty days.
Case 3:17-cv-01852-MAS-TJB Document 128 Filed 04/20/20 Page 3 of 3 PageID: 1739
 Honorable Tonianne J. Bongiovanni, U.S.M.J.
 April 17, 2020
 Page 3


       We thank the Court for its continued attention to this matter, and are available should Your
 Honor or Your Honor’s staff require anything further or have any questions.

                                                     Respectfully submitted,

                                                     /s Joel A. Pisano
                                                     Joel A. Pisano

 Enclosure
 cc:    All Counsel of Record
